Title: To George Washington from Friedrich Christoph, Graf zu Solms und Tecklenberg, 9 July 1783
From: Solms und Tecklenberg, Friedrich Christoph, Graf zu
To: Washington, George


                        
                            
                                General,
                                Königstein le 9. Juil. 1783
                            
                            Le plus Grand des Guerriers, merite du moins de primer parmis ceux, qui ont acquis de juste Titre la plus
                                haute Reputation dans le Metier des Armes, avant qu’il aje paru sur le Theatre de Mars. J’ai la Collection tres bornée
                                des Portraits de ces Grands Hommes; le Prince Eùgene Maurice de Saxe, Federic le Grand, Son Frère Henri, Laudhon, j’ai
                                servi avec tous; Sous les Ordres du Troisieme, j’ai commande une Armée; Vieillard plus que Septuagenais j’attendrais
                                ici avec Indifference la fin commune a tous les Hommes, si Wasington ne me faisait pas regretter la Vigueur de l’Age
                                des travaux.
                            Oui, Excellent Mortel, je viendrais des Bords de l’Elbe, vous rendre mon hommage, Vous admirer de prés;
                                Mais puisque le Destin en a destiné autrement, daignez diminuer en Partie ma douleur, de ne pouvoir pas vous contempler
                                face à face—Accordér moi Votre Portrait—jespere obtenir cette faveur de Votre Complaisance, Vertu inseparable des
                                Ames, qui constituent les vrais Heros comme Vous.
                            Que le Meilleur Pinceau, trace Votre Immage, n’epargner ni fraix ni soins, affin que j’obtienne un
                                Portrait fidel, et ressemblant Portrait—qui doit passer en fidele Commis dans ma famille, j’y ajouterai une
                                Suscription, affin, que quiconque de mon Nom se vouera au Metier des Armes apprenne que Vous etes le plus parfait
                                Modele des Guerriers les plus Illustres.
                            Quant aux Moyens de m’envoyer ce Cadeau pretieux, il suffira Mon General que Vous adressier la Caisse à
                                Londres À Monsieur le Comte de Brühl, Envoyé Extraordinaire de Son Altesse Electorale de Saxe; je l’ai prevenû, et il
                                remboursera avec la plus grande Reconnaissance de ma Part, les Prix du Tableau et les frais du Transport.
                            Il faut bien que Vous sachier aussi, qui est le vieux Soudard, qui Vous importune—Eh bien! C’est Le Comte
                                Solms, General d’Infanterie au Service de Saxe, Lieutenant General d’Infanterie au Service de S.M. tres Chretienne,
                                Commandant de la forteresse de Königstein, Commandeur des Ordres du Seraphin et de l’Epée de Suede, et le plus sincere
                                Admirateur de l’Illustre Wasington.
                        
                        TranslationGeneral,
                            Konigstein 9 July 1783The greatest of warriors merits at least to be placed among those who acquired the highest reputation in
                                the profession of Arms before he appeared on the theatre of Mars. I have a small collection of these great Men Prince
                                Eugene-Maurice of Saxe Frederic the Great—his Brother Henry & Laudhon. I have served with all, under the
                                orders of the third I have commanded an Army when upwards Seventy I should wait here with indifference the common end
                                of all Men if Washington did not make me regret that Vigour of Age in which I Served. Yes Excellent Mortal I would
                                come from the borders of the Elbe to render you my hommage—to admire you at a less distance but since fate has decided
                                otherwise let me beg you to allieviate the pain I feel in not being able to contemplate you face to face. Grant me
                                your Picture I hope to obtain this favor from that complaisance a virtue which is ever inseperable from the profession
                                of Arms & which constitute the true hero like you.
                            Let the best pencil trace your immage let no pains or cost be spared to favor me with the most faithfull
                                likeness—the Portrait will remain in my family & I will add an inscription that whoever of my family may
                                hereafter acknowledge the profession of Arms may learn that you are the most perfect model of the most illustrious
                                Warriors.
                            With respect to the means of sending this precious Picture it will be suffice my General if you address
                                it to Monsr le Count de Bruhl Envoy Extraordinary from his Electorial Highness of Saxe—I have given him the necessary
                                information that he may reimburse the Expence with the greatest acknowledgements on my part.
                            It is necessary you should know that it is the old Soudart that now importunes you. It is the Count of
                                Solms General of Infantry in the Service of Saxe Lieutenant General of Infantry in the Service of H.M.C. Majesty
                                Commandant of the fortress of Konigstein Commander of the Orders of Seraphin & of the sword of Sweden
                                & the most sincere admirer of the illustrious Washington.
                        
                    